DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on August 8, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 15 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 Response to Amendments

Applicant’s amendments to claims 1, 10, 15 and 20 have been acknowledged.

Response to Arguments
Applicant’s arguments have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gil (US 2019/0143872 A1).

Claim 1

Gil discloses the following limitations:

A computer-implemented method for directing the shifting of objects, the method comprising:

directing a shifting mechanism to move a first object-support structure of a plurality of object-support structures to a first location in a space (see at least Figure 5, paragraphs 0061-0062, 0065-0066 and 0179-0181).

the first location being located in a three-dimensional space in which an object-shifting apparatus operates; (see at least figure 5).


and the plurality of object-support structures being physically coupled to the shifting mechanism; (see at least Figure 5, paragraphs 0061-0062, 0065-0066 and 0179-0181).

receiving, from the object-shifting apparatus, identifying data associated with an object positioned on the first object-support structure; (see at least paragraphs 0060-0061).

determining a designated destination of the object based at least in part on the identifying data; (see at least paragraphs 0026-0027).

based on an ultimate destination of the object in a logistics network, directing the shifting mechanism to move a second object-support structure of the plurality of object-support structures to a second location in the space (see at least paragraphs 0026-0027, 0061-0062, 0065-0066 and 0179-0181).

the second location being located in the three-dimensional space in which the object-shifting apparatus operates; and (see at least figure 5).

and directing the object-shifting apparatus to transfer the object from the first object-support structure to the second object-support structure (see at least paragraphs 0061-0062, 0065-0066 and 0179-0181).


Claim 2
Furthermore, Gil discloses the following the limitations:

further comprising generating an updated routing status for the object based at least in part on the transfer of the object from the first object-support structure to the second object-support structure. (see at least paragraphs 0026-0027).

Claim 3
Furthermore, Gil discloses the following the limitations:

wherein the space is located in a mobile transport that operates in a logistics network, and wherein the shifting is directed while the mobile transport is in transit (see at least abstract).

Claim 4
Furthermore, Gil discloses the following the limitations:

wherein the space is located in a stationary facility that is part of a logistics network (see at least paragraphs 0143 and 0162).


Claim 5
Furthermore, Gil discloses the following the limitations:

further comprising: receiving, from the object-shifting apparatus, data comprising a location and/or orientation and/or dimensions of the object; (see at least paragraphs 0060-0061).

and directing the object-shifting apparatus to engage the object based, at least in part, on the data comprising the location and/or orientation and/or dimensions of the object. (see at least Figure 5, paragraphs 0061-0062, 0065-0066 and 0179-0181).


Claim 6
Furthermore, Gil discloses the following the limitations:

 wherein the identifying data is obtained from a scan of a machine-readable indicia associated with the object (see at least paragraphs 0060-0062).

Claim 7
Furthermore, Gil discloses the following the limitations:

 wherein the identifying data is obtained from a radio frequency identification (RFID) scan of the object (see at least paragraphs 0060-0062, 0117 and 0120).

Claim 8
Furthermore, Gil discloses the following the limitations:

further comprising: receiving, from the object-shifting apparatus, identifying data associated with a separate object located on the first object-support structure; (see at least paragraphs 0061-0062, 0065-0066 and 0179-0181).

determining a designated destination of the separate object based at least in part on the identifying data associated with the separate object; (see at least paragraphs 0025-0027 and 0061-0062).

directing the shifting mechanism to move the second object-support structure away from the object-shifting apparatus; (see at least Figure 5, paragraphs 0061-0062, 0065-0066 and 0179-0181).

directing the shifting mechanism to move a third object-support structure of the plurality of object-support structures to the second location in the three- dimensional space, (see at least Figure 5, paragraphs 0061-0062, 0065-0066 and 0179-0181).

wherein the third object-support structure is associated with the designated destination of the separate object; (see at least paragraphs 0061-0062, 0065-0066 and 0179-0181).

and directing the object-shifting apparatus to shift the separate object from the first object-support structure to the third object-support structure. (see at least paragraphs 0061-0062, 0065-0066 and 0179-0181).


Claim 9
Furthermore, Gil discloses the following the limitations:

wherein the identifying data is obtained by one or more sensors located on the object-shifting apparatus (see at least paragraphs 0060-0061).


Claim 15
Furthermore, Gil discloses the following the limitations:

wherein the identifying data is received from one or more object-detection sensors of the object shifting apparatus (see at least paragraphs 0060-0062).


Claim 16
Furthermore, Gil discloses the following the limitations:

Wherein identifying data associated with an object positioned on the first object-support structure is received after the first object-support structure has moved to the first location in the space (see at least paragraphs 0061-0062, 0065-0066 and 0179-0181).

Claim 17

Furthermore, Gil discloses the following the limitations:

wherein the object is unsecured to the first object-support structure such that the object may be positioned on the first object-support structure in more than one position and orientation  (see at least paragraphs 0065-0066 and 0179-0181).


Claim 19
Furthermore, Gil discloses the following the limitations:

wherein the one or more computer-readable media are integrated in a computing device that is coupled to a mobile transport that operates in a logistics network (see at least abstract and paragraphs 0026-0027).


As per claims 10-14, 18 and 20, claims 10-14, 18 and 20 recite substantially similar limitations to claims 1-9 are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Tsuruta (US 2020/0175471 A1) in at discloses and automated package delivery vehicle.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687